DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22, 26 and 30 are objected to because of the following informalities:  Claims 22, 26 and 30 recite either control area network or controller area network.  The Office suggest amending the claims to be more consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 11-12, 14-20, 23-25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wisnia et al (US 2017/0313262 and hereafter referred to as “Wisnia”)

Regarding Claim 11, Wisnia discloses a method, comprising:
receiving, by a radio receiver of a vehicle, video frames from a rearview camera of the vehicle (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091); 
transmitting the video frames received by the radio receiver to a mobile communication device having a video screen (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091); and 
displaying the video frames on the video screen of the mobile communication device (Page 3, paragraph 0048, Page 7, paragraph 0089-0091).  
Regarding Claim 12, Wisnia discloses all the limitations of Claim 11.  Wisnia discloses sensing, by the radio receiver, whether the vehicle is in a reverse gear; and transmitting the video frames received by the radio receiver to the mobile communication device for display on the video screen in response to sensing that the vehicle is in the reverse gear.  
Regarding Claim 14, Wisnia discloses all the limitations of Claim 11.  Wisnia discloses wherein receiving video frames from the rearview camera includes communicating the video frames from the rearview camera over one of a wireless 
Regarding Claim 15, Wisnia discloses all the limitations of Claim 11.  Wisnia discloses wherein transmitting the video frames received by the radio receiver to the mobile communication device includes: compressing the video frames received from the rearview camera; and transmitting the compressed video frames to the mobile communications device (paragraph 0074).  
Regarding Claim 16, Wisnia discloses all the limitations of Claim 15.  Wisnia discloses wherein transmitting the compressed video frames to the mobile communications device includes communicating the compressed video frames over one of a wired communications link or a wired communications link (Page 4, paragraph 0057).  
Regarding Claim 17, Wisnia discloses a system, comprising: 
a rearview camera configured to be mounted on a rear portion of a vehicle (Figure 8, 28, Figure 1, 28, Page 10-11, paragraph 0120-0122); 
a mobile communication device having a video screen (Figure 8, 12, Figure 1, 12, Page 3, paragraph 0048); and 
a radio receiver communicatively coupled to the rearview camera, the radio receiver configured to: receive video data from the rearview camera, and transmit the video data to the mobile communication device (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091).  
Regarding Claim 18, Wisnia discloses all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver is further configured to: sense the vehicle being in 
Regarding Claim 19, Wisnia discloses all the limitations of Claim 18.  Wisnia discloses wherein the radio receiver is further configured to, in response to sensing the vehicle being in the reverse gear, transmit a first activation signal to activate the rearview camera (Page 10-11, paragraph 0120-0122).  
Regarding Claim 20, Wisnia discloses all the limitations of Claim 19.  Wisnia discloses wherein the radio receiver is further configured to, in response to sensing the vehicle being in the reverse gear, transmit a second activation signal to activate an application on the mobile communication device (Page 10-11, paragraph 0120-0122).  
Regarding Claim 23, Wisnia discloses all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver includes a Wi-Fi transmitter or a USB transmitter configured to transmit the video data to the mobile communication device (paragraph 0107).  
Regarding Claim 24, Wisnia discloses all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver is further configured to transmit an activation signal to the mobile communication device in response to the radio receiver sensing the vehicle has been placed in the reverse gear (Page 3, paragraph 0048, Page 7, paragraph 0089, Page 10-11, paragraph 0120-0122).
Regarding Claim 25, Wisnia discloses a vehicle radio receiver, comprising: 

a video signal transmitter circuit configured to transmit to a mobile communication device equipped with a video screen a video signal based on the video signals received at the video signal receiver circuit I Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091), 
wherein the vehicle radio receiver is configured to receive a first activation signal indicating a reverse gear of the vehicle has been activated, and is further configured to transmit a second activation signal to the mobile communications device in response to receiving the first activation signal (Page 10-11, paragraph 0120-0122, Page 3, paragraph 0048).  
Regarding Claim 27, Wisnia disclose a kit, comprising:
a rearview camera configured to be attached to a rear portion of a vehicle and configured to capture video frames (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091, Figure 1, 12, Figure 8, 12); and 
radio equipment configured to be mounted in the vehicle, the radio equipment coupled to the rearview camera to receive the video frames from the rearview camera, and the radio equipment configured to transmit video frames based on the video frames received from the rearview camera to a mobile communication device having a video screen (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091, Figure 1, 12, Figure 8, 12).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia.
Regarding Claim 13, Wisnia discloses all the limitations of Claim 11.  Wisnia discloses further comprising: attaching the rearview camera to license plate of the back of the vehicle (Page 6, paragraph 0081).   Wisnia does not explicitly disclose that the 
Regarding Claim 29, Wisnia discloses all the limitations of Claim 27 Wisnia discloses further comprising: attaching the rearview camera to license plate of the back of the vehicle.  a rear bumper of the vehicle (Page 6, paragraph 0081).   Wisnia does not explicitly disclose that the license plate is on the bumper.  Official notice is taken that it is notoriously well known in the art that a license plate can be attached to the rear bumper of the vehicle in order to make it easier for the police officers to easily identify vehicles.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Elliott (US 2018/0251067)
	Regarding Claim 21, Wisnia discloses all the limitations of Claim 17.  Wisnia discloses a connection but is silent on a wired connection.  Elliot discloses comprising a wired connection between the rearview camera and the radio receiver.  (Page 2, paragraph 0017).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wisnia to include the missing limitation as taught by Elliot in order to make it more flexible to be able connect in multiple ways (Page 2, paragraph 0017) as disclosed by Elliot and also to have a stable connection.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Elliott, as applied to claim 21, further in view of Purdy et al (US 2014/0163768 and hereafter referred to as “Purdy”).
Regarding Claim 22, Wisnia and Elliott disclose all the limitations of Claim 21.  The combination discloses a wired connection (Elliott: Page 2, paragraph 0017) but is silent on a control area network.  Purdy discloses wherein the wired connection includes a control area network of the vehicle (paragraph 0020, 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Purdy in order to eliminate excessive wiring. 

Claim 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Purdy.
Regarding Claim 26, Wisnia discloses all the limitations of Claim 25.   Wisnia discloses receiving the activation signal over a network of the vehicle (Figure 7, Figure 1) but is silent on a control area network.  Purdy discloses configured to receive data over a control area network of the vehicle (paragraph 0020, 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Purdy in order to eliminate excessive wiring.
Regarding Claim 30, Wisnia discloses all the limitations of Claim 27.   Wisnia discloses least one of the rearview camera or the radio equipment is configured to be attached to a network of the vehicle (Figure 7, Figure 1) but is silent on a control area 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



December 3, 2021